Pigott, J.
(dissenting). I respectfully dissent. In my view, the record is sufficient to conclude that respondent’s calculation of petitioner’s wife’s “community spouse resource allowance” (CSRA) did not violate federal Medicaid law. Accordingly, remittal is unnecessary and unwarranted. I would therefore affirm the order of the Appellate Division on different grounds.
The primary relief sought by petitioner in this proceeding *193was to overturn the denial of his Medicaid application. That relief was granted by Supreme Court. As explained by the majority, Supreme Court premised its decision on state law, holding that respondent’s determination lacked a rational basis, was arbitrary and capricious, and had no basis in law. Supreme Court explained that, on a prior occasion, the Department of Health (DOH) stated that it lacked the authority to direct Medicaid applicants to purchase a particular type of investment. In this case, however, respondent required petitioner’s wife to purchase a “single premium immediate life annuity” to attain the “minimum monthly maintenance needs allowance” (MMMNA). Supreme Court concluded that respondent failed to explain “its change of methodology in the calculation of the CSRA for the community spouse,” which an agency is required to do when it “alters its prior policy and interpretation of law.” Supreme Court never addressed petitioner’s further argument that respondent’s actions violated federal Medicaid law.
Assuming, as the majority does, that Matter of Johnson v Blum (58 NY2d 454, 458 n 2 [1983]) requires courts to determine a federal statutory law claim “for the purpose of awarding attorney fees” where a litigant already prevailed on a dispositive state law claim, then this Court should determine whether a federal law predicate exists for awarding attorney’s fees to petitioner under 42 USC § 1988 (b), i.e., whether respondent’s calculation of the CSRA violated 42 USC § 1396r-5 (e) (2) (C). In my view, on this record, no federal predicate exists for the awarding of attorney’s fees, rendering it unnecessary to remit this matter to Supreme Court for a determination as to whether an alternative ground—i.e., a federal law ground— existed for granting the petition and annulling respondent’s determination.
In the petition, petitioner alleged that respondent violated 42 USC § 1396r-5 (e) (2) (C) by directing the Montgomery County Department of Social Services to determine how much excess resources are needed to purchase a single premium immediate life annuity as a means to generate sufficient monthly income to raise petitioner’s wife’s income to the MMMNA level. That provision of the Medicaid law, entitled “[Revision of community spouse resource allowance,” provides:
“If either such spouse establishes that the community spouse resource allowance (in relation to the amount of income generated by such an allowance) is inadequate to raise the community spouse’s *194income to the minimum monthly maintenance needs allowance, there shall be substituted, for the community spouse resource allowance under subsection (f) (2) of this section, an amount adequate to provide such a minimum monthly maintenance needs allowance” (id.).
Here, nothing in the statute prohibits respondent from using the cost of a single premium immediate life annuity as a basis for calculating an increase in the CSRA. As one court recently noted, “[t]he statutory language does not . . . prescribe any particular method” for computing the increased CSRA, thus supporting DOH’s “argument that it has broad discretion to select a reasonable methodology for making this determination” (Matter of Lynch v Commissioner of N.Y. State Dept. of Health, 18 Misc 3d 1113[A], 2008 NY Slip Op 50015[U], *4 [Sup Ct, Albany County, Jan. 9, 2008]). The Lynch court also noted that the Centers for Medicare and Medicaid Services (CMS), the federal agency charged with administering the Medicaid program, advised State Medicaid directors that
“[s]tates may use any reasonable method for determining the amount of resources necessary to generate adequate income, including adjusting the CSRA to the amount a person would have to invest in a single premium annuity to generate the needed income, attributing a rate of return based on a presumed available rate of interest, or other methods” (id. at *5).
Moreover, as this case demonstrates, the federal issue involved is a pure legal question capable of resolution by this Court, thereby obviating the need for remittal. Thus, in my view, petitioner clearly failed to establish his entitlement to attorney’s fees on this record because respondent did not violate federal law (i.e., 42 USC § 1396r-5 [e] [2] [C]).
Chief Judge Kaye and Judges Graffeo and Read concur with Judge Jones; Judge Pigott dissents and votes to affirm in a separate opinion in which Judge Smith concurs; Judge Ciparick taking no part.
Order reversed, etc.